Citation Nr: 0828785	
Decision Date: 08/25/08    Archive Date: 09/02/08	

DOCKET NO.  06-24 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a chronic low back 
disability.   

2.  Entitlement to an initial compensable disability 
evaluation for a bilateral foot disability, characterized for 
rating purposes as bilateral plantar fasciitis with bunions.  


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The veteran had active service from July 1999 to 
December 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
VARO in Waco, Texas, that, in pertinent part, denied service 
connection for a chronic low back disability and granted 
service connection for bilateral plantar fasciitis with 
bunions.  A noncompensable disability evaluation was assigned 
for the foot disorder, effective December 21, 2004, the day 
following the veteran's separation from active service.  


FINDINGS OF FACT

1.  The veteran's currently diagnosed low back strain is 
reasonably related to her active service.  

2.  The veteran's foot disability, namely plantar fasciitis 
and hallux valgus, are reasonably indicative of moderate 
impairment.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for low back strain 
are reasonably met.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2007).  

2.  The criteria for an initial disability rating of 
10 percent for the veteran's bilateral foot disability are 
reasonably met.  38 U.S.C.A. §§ 1110, 1131, 1115, 5102, 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.3, 4.7, 4.71a, 
Diagnostic Code 5284 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 
significantly changed the law during the pendency of this 
claim.  VA has issued final regulations to implement the 
statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA provisions include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, and they 
redefine the obligations of VA with respect to the duty to 
assist the veteran with his claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In the instant case, the Board has rendered a decision in 
favor to the veteran with regard to the issue of entitlement 
to service connection for a chronic low back disability, and, 
therefore, any further discussion of the VCAA duties is not 
necessary with respect to that issue at this time.  

Regarding the issue of entitlement to an initial compensable 
evaluation for a bilateral foot disability, while the Board 
has determined that a compensable evaluation has been 
granted, higher evaluations are available.

A letter dated in September 2005 discussed the evidence 
necessary to support a claim of entitlement to service 
connection.  The veteran was advised of outstanding evidence 
and information that might support her claim.  The evidence 
of record was listed and the veteran was told how VA would 
further assist her.  

In November 2005, service connection was granted for 
bilateral plantar faciitis with bunions and a noncompensable 
evaluation was assigned.  The veteran disagreed with the 
initial evaluation assigned.

In March 2006 the veteran was advised of the manner in which 
VA determines disability ratings and effective dates.

The Board observes that the veteran is challenging the 
initial evaluation assigned following the grant of service 
connection.  In Dingess, the Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled. Id. at 490-91.  The notice provided in January 
2004 predated the grant of service connection.  Thus, because 
the notice that was provided before service connection was 
granted was legally sufficient, VA's duty to notify in this 
case has been satisfied.

With respect to VA's duty to assist, identified treatment 
records have been obtained and associated with the record.  
The veteran has not identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Pertinent Legal Criteria with Regard to Service Connection

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, demonstrates that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).  

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 C.F.R. § 3.102.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that for service connection to be awarded 
there must be:  (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present injury.  
Coburn v. Nicholson, 19 Vet. App. 427 (2006); Disabled 
American Veterans v. Secretary of Veterans Affairs, 419 F. 3d 
1317 (Fed. Cir. 2005); Shedden v. Principi, 381 F. 3d 1163, 
1166 (Fed. Cir. 2004).  If the veteran fails to demonstrate 
any one element, denial of service connection will result.  

The Board has thoroughly reviewed all the evidence in the 
claims file.  While the Board has an obligation to provide 
reasons and bases supporting its decision, there is no need 
to discuss in detail all the evidence submitted by the 
veteran or on her behalf.  See Gonzales v. West, 218 F. 3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and what this evidence shows, or fails 
to show, on the claim.  The veteran should not assume that 
the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 
14 Vet. App. 122 (2000) (the law requires only that the Board 
discuss its reasons for rejecting evidence favorable to the 
veteran).  

Discussion

The Board finds that the evidence preponderates in favor of 
the veteran's claim for service connection for a low back 
disability, namely low back strain.  The veteran is competent 
to describe that she had problems with her back during 
service and has continued to have problems in the years 
following service.  Jandreau v. Nicholson, 492 F. 3d 1372, 
1377 (Fed. Cir. 2007); See Buchanon v. Nicholson, 451 F. 3d 
1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support the presence of disability 
even where not corroborated by contemporaneous medical 
evidence).  

A review of the service treatment records shows that on one 
occasion in November 2001 she complained of pains in her 
stomach and her back.  She stated the pain was present for 
about one month.  She was given medication and was to follow 
up should her symptoms persist.  At the time of separation 
examination in August 2004, the veteran denied having any 
recurrent back pain or any back problem.  Clinical 
examination of the lumbar spine at the time was normal with a 
full range of motion.  

However, when the veteran was accorded a general medical 
examination by VA in November 2005, she stated that she had 
low back pain ever since 2002 when she was doing physical 
training with leg lifts.  She took Tylenol and stated this 
helped.  She was able to walk one mile and noticed no falls.  
She described no impact on her daily activities.  X-ray 
studies of the spine were normal.  The veteran was given a 
pertinent diagnosis of low back strain.  

The veteran has complained of back problems since service.  
She was given a diagnosis of low back strain several months 
following service discharge.  Although the examiner did not 
express an opinion as to the etiology of the low back strain, 
the Board finds on a review of the pertinent evidence that 
she was seen on one occasion in service for a complaint of 
back problems and she has complained of ongoing back problems 
since service discharge.  A diagnosis of back strain is of 
record.  The Board concludes there is reasonably a causal 
connection between her current low back strain and her active 
service.  The claim is therefore allowed with regard to this 
matter.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

Increased Initial Disability Rating for a Bilateral Foot 
Disorder

Disability evaluations are determined by the application of  
VA's Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment of earning capacity 
resulting from disease or injury incurred in or aggravated 
during active military service and their residual conditions 
in civil occupations generally.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.3.  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

VA must assess the level of disability on the date of initial 
application for service connection and determine whether the 
disability warrants the assignment of different disability 
ratings at different times over the life of the claim, a 
practice known as "staged" ratings.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  The Court has held that staged 
ratings are appropriate for an increased rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  

The Board must consider whether there is evidence that 
supports the higher rating on the basis of functional 
limitation due to weakness, fatigability, incoordination, or 
pain on movement of a joint.  See 38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59 (2007); DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Functional loss due to pain must be supported by adequate 
pathology and be evidenced by the visible behavior of a 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
However, the provisions of 38 C.F.R. §§ 4.40 and 4.45 should 
only be considered in conjunction with the diagnostic code 
provisions predicated on limitation of motion.  Johnson v. 
Brown, 9 Vet. App. 7 (1996).  

The veteran has been assigned a noncompensable evaluation 
under Diagnostic Code 5276 for acquired flatfoot.  A 
noncompensable evaluation is assigned when the flat feet are 
mild, with symptoms relieved by built-up shoe or arch 
support.  The next higher rating of 10 percent is assigned 
when the flatfoot is moderate, with weight being line over or 
medial to the great toe, inward bowing of the tendo Achillis, 
pain on manipulation and use of the feet, bilateral or 
unilateral.  A 30 percent rating is assigned for bilateral 
flatfoot with objective evidence of marked deformity 
(pronation, abduction, and so forth), pain on manipulation 
and use accentuated, indication of swelling on use, with 
characteristic callosities.  A 20 percent rating is assigned 
when there is unilateral flatfoot that is severe in nature.  
The maximum rating of 50 percent is assigned when the 
acquired flatfoot is pronounced, with marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement and severe spasm of the tendo Achillis on 
manipulation, not improved by orthopedic shoes or appliances.  
A 30 percent rating is assigned when the acquired flatfoot is 
pronounced.  38 C.F.R. § 4.71a, Code 5276.  

The Board notes that there are several other codes for rating 
disabilities involving the feet.  Under Code 5277, a 
10 percent rating is assigned for bilateral weak foot, which 
is a symptomatic condition secondary to many constitutional 
conditions, characterized by atrophy of the musculature, 
disturbed circulation, and weakness.  The underlying 
condition is to be rated, with a minimum rating of 10 percent 
to be assigned.  

In the alternative, Code 5280 provides a 10 percent rating 
when there is unilateral hallux valgus which is severe, if 
equivalent to amputation of the right toe or operated with 
resection of the metatarsal head.  38 C.F.R. § 4.71a, Code 
5280.  

Code 5282 provides a noncompensable rating for hammertoe 
involving single toes.  A 10 percent rating is assigned for 
hammertoe of all toes, unilateral without claw foot.  
38 C.F.R. § 4.71a, Code 5282.  

In the alternative, Code 5283 provides a minimum 10 percent 
rating for tarsal, or metatarsal bones, with malunion, or 
nonunion, which is moderate in degree.  A 20 percent rating 
is assigned when there is malunion or nonunion which is 
moderately severe in degree.  The maximum rating of 
30 percent is authorized when the malunion or nonunion is 
severe in degree.  38 C.F.R. § 4.71a, Code 5283.  

In the alternative, Diagnostic Code 5284 provides a minimum 
10 percent rating for injuries of the foot which are moderate 
in degree.  A 20 percent rating is assigned when the injuries 
are moderately severe in degree.  A 30 percent rating is for 
assignment when the injuries are severe in degree.  38 C.F.R. 
§ 4.71a, Code 5284.  

The veteran claims that she has been diagnosed as having both 
plantar fasciitis and hallux valgus with bunions.  She 
asserts she should be accorded separate disability ratings.  
However, the Board notes that pyramiding, that is the 
evaluation of the same disability, or the same manifestation 
under different diagnostic codes, is to be avoided when 
evaluating a service-connected disability.  38 C.F.R. § 4.14.  
It is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes; the critical element in 
permitting the assignment of several evaluations under 
various diagnostic codes is that none of the symptomatology 
for any of the conditions is duplicative or overlapping with 
the symptomatology of the condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  

Based on a longitudinal review of the evidence of record, the 
Board finds that while the RO has rated the bilateral foot 
disorder by analogy to flatfoot, evaluation of the veteran's 
foot disabilities under Code 5284 for foot injuries is just 
as appropriate.  The Board notes that rating by analogy is 
appropriate for an unlisted condition where a closely related 
condition, which approximates the anatomical location, 
symptomatology, and functional impairment, is available.  
38 C.F.R. § 4.20.  

The medical evidence of record includes the report of the VA 
general medical examination accorded the veteran in 
November 2005.  She reported that she had complained of pain 
in both feet since 1999 and had been given pain medications 
and orthotic devices.  She still complained of ongoing pain 
in the feet and gave the pain a number of 4 out of 10 with 
prolonged standing.  There were no flare-ups associated with 
the discomfort.  She utilized shoe inserts with no other 
assistive device.  It was stated there was no impact on her 
daily activities.  

Examination findings included a full range of motion of the 
ankles with dorsiflexion from 0 to 20 degrees, plantar 
flexion from 0 to 45 degrees, inversion from 0 to 30 degrees, 
and eversion from 0 to 20 degrees.  There was also full range 
of motion of the toes without pain and difficulty.  There was 
no change in motion upon repeated and resisted testing of the 
ankles and toes and no additional limitation of motion was 
noted.  X-ray studies of the feet were normal.  The 
examination diagnoses included plantar fasciitis with normal 
examination and X-ray.  Also noted was "feet pain, bursitis."  
It was stated this was related to the fasciitis.  

At the time of VA examination of the feet in April 2006, the 
veteran stated she was still experiencing ongoing pain in the 
feet.  She continued to give the number of 4 out of 10 as to 
the degree of pain.  It was indicated she took Tylenol as 
needed with some relief.  No side effects were indicated.  
With regard to flare-ups, this "depends on activity."  She 
was not using any assistive devices.  With regard to motion, 
dorsiflexion was 15 out of 20 degrees bilaterally, plantar 
flexion was 40 out of 45 degrees bilaterally, inversion was 
25 out of 30 degrees bilaterally, and eversion was 10 out of 
20 degrees bilaterally.  Her gait was described as 
unremarkable.  There was a callus on the right great toe.  
Mild bilateral hallux valgus with a 5 degree deviation was 
noted.  There were also bunions noted.  Flexion of the great 
toes was 40 out of 45 degrees and extension was 50 out of 
70 degrees.  X-ray studies of the feet done in November 2005 
were interpreted as normal.  In addition to the bilateral 
hallux valgus with bunions, bilateral plantar fasciitis was 
noted.  

Based on the medical evidence and the veteran's complaints, 
the Board finds that an increased rating to 10 percent is 
reasonably warranted for the entire appeal period.  The 
veteran has complained of discomfort involving the feet ever 
since her discharge from service.  At the time of the foot 
examination from VA in April 2006, notation was made of 
bilateral plantar fasciitis and bilateral hallux valgus with 
bunions.  The hallux valgus was described as only mild in 
degree with only a 5 degree deviation.  Accordingly, the 
Board finds, particularly with resolution of reasonable doubt 
in her favor, that a 10 percent rating is for assignment for 
the veteran's foot problems under the provisions of Code 
5284.  The problems with the feet do not result in 
symptomatology described for acquired flatfoot, acquired claw 
foot, symptoms analogous to malunion or nonunion of tarsal or 
metatarsal bones, or any other potential code pertaining to 
the feet that would warrant the assignment of a higher 
evaluation.  Thus, the Board finds that an increased 
evaluation for the veteran's bilateral foot disorder to 
10 percent, but not more, is warranted.  




ORDER

Service connection for low back strain is granted.  

An initial disability of 10 percent for a bilateral foot 
disability is granted, subject to the regulations applicable 
to the payment of monetary benefits.  



	                        
____________________________________________
	J. K. BARONE
	Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


